Case 1:19-cv-02462-JMS-DLP Document 99 Filed 09/08/20 Page 1 of 4 PageID #: 852




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION



 JOHN M. KLUGE,                              )
                                             )
 Plaintiff,                                  )
                                             )
 v.                                          )    CASE NO. 1:19-cv-2462-JMS-DLP
                                             )
 BROWNSBURG COMMUNITY                        )
 SCHOOL CORPORATION, et al.,                 )
                                             )
 Defendants.                                 )

      PLAINTIFF’S MOTION FOR DISCOVERY CONFERENCE REGARDING NON-
             PARTY, INDIANA YOUTH GROUP, INC.’S PRIVILEGE LOG

                                             Introduction

      Plaintiff, John M. Kluge (“Kluge”), under S.D. Ind. L.R. 37-1, requests that the Court

 set a discovery conference with non-party, Indiana Youth Group, Inc. (“IYG”),

 regarding its refusal to provide information about documents identified in an IYG

 privilege log. The privilege log was submitted in response to Kluge’s subpoena to IYG

 for certain communications between IYG and Defendant, Brownsburg Community

 School Corporation (“BCSC”).

                     Plaintiff’s Subpoena to IYG and IYG’s Privilege Log

      Effective May 5, 2020, Plaintiff served IYG’s counsel with a subpoena for documents,

 including evidence of communications between IYG and BCSC and between counsel for

 both parties. IYG responded on May 19, 2020, with objections, but produced no
 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Pl’s Motion for Discovery Conf Re: Non-Party, Indiana Youth Group, Inc.’s, Privilege Log   Page 1 of 4
Case 1:19-cv-02462-JMS-DLP Document 99 Filed 09/08/20 Page 2 of 4 PageID #: 853




 documents or a privilege log. On May 27, counsel for Plaintiff, including Michael Cork

 and Kevin Green, met and conferred via telephone conference with counsel for IYG,

 including Komal Shah, Isaac Belfer, and William Isasi. Isaac Belfer then sent a

 “confirming” letter of June 8, asserting there were no responsive documents that were

 not privileged, Kluge should seek to obtain the discovery from BCSC first, and that a

 privilege log would be provided for any documents for which a privilege was claimed.

     On July 7, IYG produced the privilege log attached as Exhibit 1. IYG claims a

 “common interest privilege” for thirteen emails, some with attachments. Eight of the

 thirteen emails are from IYG counsel to BCSC employee, Craig Lee, a teacher and

 faculty advisor of the BCSC Equality Alliance Club for the past nine years. (Doc. 58-2,

 ¶¶ 3–4). The Equality Alliance Club is a member of the Indiana GSA Network

 administered by IYG. (Id., ¶ 5).

     Plaintiff Kluge responded on July 8, noting that In re Bridgestone/Firestone, Inc.,

 ATX, ATX II, 129 F. Supp. 2d 1207, 1218-19 (S.D. Ind. 2001), directs parties in the

 Southern District of Indiana to use a privilege log containing the following:

     (1) the name and job title or capacity of the author(s)/originator(s); (2) the names
     of all person(s) who received the document or a copy of it and their affiliation (if
     any) with the producing party; (3) a general description of the document by type
     (e.g., letter, memorandum, report); (4) the date of the document; and (5) a general
     description of the subject matter of the document.

 This comports with Fed. R. Civ. P. 26(b)(5), “Claiming Privilege or Protecting Trial-

 Preparation Materials,” which requires:


 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Pl’s Motion for Discovery Conf Re: Non-Party, Indiana Youth Group, Inc.’s, Privilege Log   Page 2 of 4
Case 1:19-cv-02462-JMS-DLP Document 99 Filed 09/08/20 Page 3 of 4 PageID #: 854




     (A) Information Withheld. When a party withholds information otherwise
         discoverable by claiming that the information is privileged or subject to
         protection as trial-preparation material, the party must:

         (i) expressly make the claim; and
         (ii) describe the nature of the documents, communications, or tangible things not
         produced or disclosed—and do so in a manner that, without revealing
         information itself privileged or protected, will enable other parties to assess the
         claim.

 Komal Shah, IYG’s counsel, acknowledged Plaintiff’s “request” on July 15 and said IYG

 would respond “soon.” But IYG has not responded.

     IYG’s privilege log does not contain a general description of any document’s subject

 matter. It states that the documents are all emails, some with attachments, and that they

 contain confidential information between IYG and Craig Lee or BCSC’s counsel, which

 constitutes attorney work product subject to the common interest doctrine. In order to

 fairly evaluate the privilege claimed, Plaintiff needs a general description of the subject

 matter of the emails and attachments.

     Therefore, Plaintiff Kluge requests the Court set a discovery conference for the

 purpose of discussing IYG’s failure to provide a complete privilege log.

                                                 Respectfully submitted,

                                                 /s/ Michael J. Cork
                                                 Michael J. Cork, Esq.
                                                 5754 N. Delaware St.
                                                 Indianapolis, IN 46220-2528
                                                 317-517-4217
                                                 Cork0@icloud.com



 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Pl’s Motion for Discovery Conf Re: Non-Party, Indiana Youth Group, Inc.’s, Privilege Log   Page 3 of 4
Case 1:19-cv-02462-JMS-DLP Document 99 Filed 09/08/20 Page 4 of 4 PageID #: 855




                                                 /s/ Kevin E. Green
                                                 Kevin E. Green
                                                 456 N. Meridian Street
                                                 Suite 1517
                                                 Indianapolis, IN 46204
                                                 317-437-5002
                                                 keglegal@aol.com

                                                 Attorneys for Plaintiff, John M. Kluge



                                   CERTIFICATE OF SERVICE

     I certify that on September 8, 2020, an accurate copy of the foregoing was filed

 electronically. Service of this filing will be made on all ECF-registered counsel by

 operation of the Court's electronic filing system. I further certify that on September 7,

 2020, an accurate copy of the foregoing was served upon the following counsel for

 Indiana Youth Group, Inc., via email.

 Komal Shah                  Isaac Belfer                William Isasi
 KShah@cov.com               IBelfer@cov.com             WIsasi@cov.com

                                                 /s/ Kevin E. Green
                                                 Kevin E. Green




 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Pl’s Motion for Discovery Conf Re: Non-Party, Indiana Youth Group, Inc.’s, Privilege Log   Page 4 of 4
